ORDER

This matter came before the Court on the Joint Petition by the Attorney Grievance Commission and the Respondent, Elena Armanas. The Court having considered the Petition, it is this 22nd day of November, 1994,
ORDERED, that Elena Armanas be and she is hereby suspended indefinitely from the practice of law in this State effective 5:00 p.m. Tuesday, November 29, 1994. It is further,
ORDERED, that Elena Armanas shall, within ten (10) days of the date of this Order supply to Melvin Hirshman, Bar Counsel, a list of every client by name, address and phone number whose legal matters have not been concluded by Respondent. It is further,
ORDERED, that Respondent,. Elena Armanas, shall, prior to the effective date of this suspension, undertake no new legal matters and she shall write to each client whose legal matter has not been concluded the fact that she is closing her practice effective 5:00 p.m. November 29, 1994. It is further,
ORDERED, that Respondent shall supply copies of those letters to Melvin Hirshman, Bar Counsel. It is further,
ORDERED, that prior to any Petition for Reinstatement, Respondent shall provide proof that she has satisfied any *563judgments against her arising out of her practice of law as well as any claims which may be made to the Clients’ Security Trust Fund. Further she shall provide proof that she is physically, mentally and legally competent to engage in the practice of law to the satisfaction of this Court. It is further,
ORDERED, that should Respondent be reinstated at any time in the future, such reinstatement be conditioned upon Respondent having an attorney, satisfactory to Bar Counsel, to serve as a monitor of her legal practice, including having access to client files and co-signing any attorney escrow account maintained by Respondent, such monitor to act for a period of at least three (3) years with reports by said monitor to Bar Counsel as Bar Counsel shall direct. It is further,
ORDERED, that the Clerk of this Court shall remove the name of Elena Armanas from the register of attorneys in this Court effective 5:00 p.m. Tuesday, November 29, 1994, and shall certify that fact to the Trustees of Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV13.